Citation Nr: 1227859	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to February 1977. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in January 2008, November 2009 and August 2011.  This matter was originally on appeal from an April 2004 rating decision of the St. Louis, Missouri, VA Regional Office (RO). 

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board again wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

Turning first to a procedural issue, the Board's August 2011 remand observed that a VA Form 21-4142, completed by the Veteran for treatment by Dr. Moceri from 1990 to 1991, was returned to VA.  At the time, VA misinformed the Veteran that Dr. Moceri's office either responded that there were no records available or that it had no record of treating the Veteran.  

As a result, the Board's remand requested that the AMC issue the Veteran a notification letter for all treatment records that VA had been unable to obtain on the Veteran's behalf which (a) identified the specific records VA was unable to obtain; (b) briefly explained the efforts that VA made to obtain those records; (c) described any further action to be taken by VA with respect to the claim; and (d) notified the Veteran that he was ultimately responsible for providing the evidence. 

However, the AMC did not issue the Veteran the requested letter.  In this regard, the Board points out that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case the Board must remand the claim.

In addition, the Board is aware that a June 2005 VA examination report provides an opinion that the Veteran's multilevel degenerative disc disease was less likely than not related to the one isolated treatment note found in the Veteran's service treatment records.  The report also explains that there were no ongoing records creating a nexus between that episode and the Veteran's current condition.  

However, the report does not address the fact that when seeking treatment during active duty, in September 1968, the Veteran reported lower back pain of six month's duration.  The report also fails to address that the Veteran reported past or present back pain on a January 1977 separation report of medical history.  

Thus, the Board finds that the June 2005 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board also considers it significant that the June 2005 VA medical opinion fails to take into account the Veteran's numerous lay assertions of continuous post-service symptoms.  In this regard, evidence of record at the time of the June 2005 VA medical examination included assertions by the Veteran that he had received treatment for sciatica in 1990-1991 from Dr. Moceri, and in 1994-1995 from Health First Physicians (the latter source informed VA in February 2004 via Cape Canaveral Hospital that it had no records for the Veteran).  The evidence also included a May 1981 pre-appointment report of medical history from the U.S. Public Health Service in St. Louis on which the Veteran reported past or present recurrent back pain.  In this regard, the Veteran has consistently asserted that he received treatment at a U.S. Public Health Service hospital in St. Louis from 1977 to 1981 (after development by VA to determine the present location of such potential records, the Veteran failed to respond to an August 2011 VA request for authorizations for these records).  

Evidence of record received after the June 2005 VA medical examination includes an October 2010 statement by the Veteran that from his first lower back pain in 1967 until May 2003 he thought he had a sciatica problem that was only treatable by pain medication and muscle relaxants.  As a result, he rarely sought medical attention except for really severe and prolonged pain.  He stated that usually a couple of days flat on his back was the best and least expensive remedy.  

The foregoing lay assertions and statements by the Veteran as to post-service back treatment and continuous post-service back symptoms are highly relevant to the Veteran's claim and must be considered by a VA examiner.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notification letter for all treatment records that VA has been unable to obtain on the Veteran's behalf which (a) identifies the specific records VA is unable to obtain; (b) briefly explains the efforts that VA made to obtain those records; (c) describes any further action to be taken by VA with respect to the claim; and (d) notifies the Veteran that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any back disability that may be present, to include multilevel degenerative disc disease.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current back disability that may be present, to include multilevel degenerative disc disease, is causally related to the Veteran's active duty and the complaints of pain in his service treatment records.

In doing so, the examiner is requested to address the Veteran's reported history of symptoms since active duty, as well as his reported back treatment from 1977 to 1981, 1990 to 1991 and 1994 to 1995.  The examiner is also requested to provide a full rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


